Peters, J. (dissenting).
I am of the firm opinion that Supreme Court properly exercised its discretion in its assessment of the misconduct on the part of this defendant and the effect of his behavior upon plaintiff. It is well settled that such determination is not one which should be lightly overturned on appeal (see, Clarkson v Clarkson, 103 AD2d 964, 965).
Here, plaintiff testified extensively concerning her entry into mental health counseling when defendant, after denying involvement with another woman, moved out of the marital home. Plaintiff, feeling that she may have "done something wrong”, entered counseling "hoping that I could find out what I could do to be a better wife and have him love me again”. She described her humiliation, frustration and anguish upon discovering that, despite his repeated protestations to the contrary, defendant had indeed been involved with another woman and had even brought their children to meet her. Plaintiff additionally described how she "pleaded with him to move home” and engage in joint counseling. While defendant eventually resumed residence in the marital home, his lack of commitment to reestablishment of the marriage was evidenced by his maintenance of another mailing address, bank account and credit card, as well as his refusal to continue in marital counseling. Even defendant himself revealed to plaintiff that he intended his return to the marital home to be "temporary”.
Mindful that plaintiffs testimony concerning the conduct which caused her to require attendance at mental health counseling went unchallenged, I am convinced that competent, relevant proof established the detrimental effect of defendant’s pattern of conduct upon plaintiffs mental health (see, Barry v Barry, 93 AD2d 797).
Ordered that the judgment is reversed, on the law, with costs, and complaint dismissed.